ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB-01-303, concluding that MICHAEL P. BALINT of PLAINSBORO, who was admitted to the bar of this State in 1976, should be reprimanded for violating RPC 1.1(a) (gross neglect), RPC 1.1(b) (pattern of neglect), RPC 1.3(lack of diligence), RPC 1.15(a) (negligent misappropriation of funds), RPC 1.15(b) (failure to safeguard client funds), RPC 1.15(d) and Rule 1:21-6 (recordkeeping violations);
And the Disciplinary Review Board having further concluded that respondent should submit quarterly trust account reconciliations to the Office of Attorney Ethics for a period of one year, and should continue to attend Alcoholics Anonymous meetings or participate in a similar program approved by the Office of Attorney Ethics;
And good cause appearing;
It is ORDERED that MICHAEL P. BALINT is hereby reprimanded; and it is further
ORDERED that respondent shall submit to the Office of Attorney Ethics quarterly reconciliations of his attorney accounts prepared by a certified public accountant approved by the Office of *409Attorney Ethics on a schedule to be established by the Office of Attorney Ethics, for a period of one year and until the further Order of the Court; and it is further
ORDERED that respondent shall continue to participate in Alcoholics Anonymous or a similar program approved by the Office of Attorney Ethics and shall submit satisfactory proof of his participation to the Office of Attorney Ethics, effective immediately and until the further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.